 266DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSheetMetalWorkers'InternationalAssociation,Local No. 16andJacobs Heating and Air Con-ditioningandImperialMechanicalandRobbenOil Company.Cases 36-CB-941, 36-CB-942,and 36-CB-94330 September 1987DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSON AND BABSONOn 8 September 1983 Administrative Law JudgeWilliam L. Schmidt issued the attached decision.The Respondent, the ChargingParties,and theGeneral Counsel filed exceptions and supportingbriefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and, forthe reasons stated herein, has decided to affirm thejudge's rulings, findings,' and conclusions, exceptas noted below, and to adopt the recommendedOrder as modified.We agree with the judge that the constitutionalprovision that the Respondent maintained and gaveeffect to and which,inter alia,prohibitsmembersfrom resigning "during a strike or lockout" is unen-forceable. In so doing, we rely on the Board's deci-sion inMachinists Local 1414 (Neufeld Porsche-Audi),270 NLRB 1330 (1984),2 and the SupremeCourt'sdecision inPatternMakers League it.NLRB, 473 U.S.95 (1985), which issued after thejudge's decision in this case and which hold that aunion may not lawfully restrict the right of its em-ployee-members to resign, and that a union rulewhich prohibits them from doing so is invalid andunenforceable.3We also agree with the judge that the Respond-ent violated Section 8(b)(1)(A) of the Act by im-posing fineson the 13 employees who crossed apicket line and returned to work after notifying the'The Charging Parties have excepted to some of the judge's credibil-ity findings The Board's establishedpolicy isnot to overrule an adminis-trative law judge's credibility resolutions unless the clear preponderanceof all the relevant evidence convincesus that theyare incorrectStand-ard Dry Wall Products,91NLRB 544 (1950),enfd 188 F.2d 362 (3d Cir.1951)We havecarefullyexaminedthe recordand find no basis for re-versing the findings2 InNeufeld Porsche-Audi,the Board overruledMachinistsLocal 1327(Dalmo Victor),263 NLRB984 (1982),which thejudge here relied on,and adopted instead the rationale set forth in the concurring opinion inthat case3The judgereferred to the provision in issue as art 16, sec 13 of theRespondent's constitution It is clearfrom the recordthat art 16, sec 13appears in the International's constitutionThe Respondent shall be or-deredto removeany and all references to the unlawful provision from itsgoverning documents.Auto Workers Local 73 (McDonnellDouglas),282NLRB 466 (1986)Respondent that they were altering their member-ship in its organization from "full" to "financialcore" status.4Thus, inCarpentersLocal 470(Tacoma Boatbuilding),277 NLRB 513 (1985), theBoard held that a union violates Section 8(b)(1)(A)when it attempts to subject "financial core" mem-bers to union discipline for engaging in such con-duct. SHowever, contrary to the judge, we find that theexpulsion of these 13 employees from membershipin the Respondent was not unlawful. As stated re-cently by theBoardinFood & Commercial WorkersLocal 81 (MacDonald Meat),284 NLRB 1084, 1086(1987), "absent some threat of monetary penalty,suspending or expelling those who have signifiedtheir intent not to belong to the union . . . doesnot tend to restrain or coerce them," a necessaryprerequisite for finding an 8(b)(1)(A) violation. Asthe record fails to establish that the expulsions car-ried some monetary implications for the affectedemployees, we conclude that the expulsions did notviolate Section 8(b)(1)(A) of the Act.6AMENDED REMEDYHaving found that the Respondent has engagedin unfair labor practices within the meaning of Sec-tion 8(b)(1)(A) of the Act, we shall order it tocease and desist and to take certain affirmativeaction designed to effectuate the policies and pur-poses of the Act. The Respondent shall be requiredto rescind the unlawful fines imposed on the 13 em-ployees who altered their membership from "full"to "financial core" status and returned to workduring the strike, and to refund any moneys paidby these employees to the Respondent as a resultof the unlawfully imposed fines, with interest to becomputed in the manner prescribed inNew Hori-zons for the Retarded.7The Respondent shall also*However,as found by the judge,the Respondent did notviolate Sec8(bXl)(B)of the Act bydiscipliningBrentand Gregory Jacobs Therecord fails to establish that they possessed grievance adjustment or col-lective-bargaining responsibilitiesNLRB v Electrical Workers IBEWLocal 340,107 S Ct 2002 (1987)Further,for thereasons stated by thejudge,we agree that the descipline imposed on Brentand GregoryJacobs did not violate Sec8(o)(1XA)s See alsoCarpenters Seattle Council(Gordon Construction),277 NLRB530 (1985).We find no merit to the Respondent's contention that since itsconstitution does not providefor thetransferof membership from "full"to "financial core" status,the change in membershipfor thoseemployeeswho sought merelytotransfer,rather than resigning as full members, wasineffectiveA similar argument was raisedand rejectedinTacoma Boat-buildingandTullusGordonConstruction,supra6For the reasons stated in his partial dissentinMacDonald Meat,supra,Chairman Dotson would find the expulsionsviolative of Sec8(b)(IXA)7 In accordance with our decisioninNew Horizons for the Retarded,283 NLRB 1173 (1987),interest on and after January1,1987, shall becomputed at the "short-term Federal rate" for the underpayment of taxesas set out in the 1986 amendmentto 26 US C. § 6621Interest onamounts accrued prior to January1, 1987 (the effective date of the 1986amendmentto 26 U S C § 6621),shall be computed in accordance withFlorida Steel Corp,231 NLRB 651 (1977)286 NLRB No. 25 SHEET'METAL WORKERS LOCAL 16 (JACOBS HEATING)267be required to remove from its records any and allreferences to the unlawful fines, and to notify theaffected employees of its actions. Finally, the Re-spondent shall be required to cease and desist frommaintaining and giving effect to article 16, section13, of the Sheet Metal Workers' International con-stitution, and to remove any and all references tothat provision from its governing documents.AMENDED CONCLUSIONS OF LAW1.Substitute the following for Conclusion of Law 3."3. By imposing fines on Fred Piatkin Jr., JamesFortman, Marvin Repp, Bernard Herrley,DouglasUnrein, Paul Portlock, GregoryWiedeman,Mi-chael Clarizio,Dennis Pendleton, Charles BensonJr.,Eugene Guyton, Donald Holcomb, and LelandSundstrom, who effectively converted their statusin the Respondent to financial core members, fortheir conduct in crossing a sanctioned picket lineand working during the 1981 strike against certainPortland area sheet metal contractors, the Re-spondent restrained and coerced employees in theexercise of the rights guaranteed them in Section 7of the Act, and thereby engagedin, and is engag-ing in,unfair labor practices within themeaning ofSection 8(b)(1)(A) of the Act."ORDERThe National Labor RelationsBoardadopts therecommended Order of the administrative lawjudge, as modified and set forth in full below, andorders that the Respondent, Sheet Metal Workers'InternationalAssociation, Local No. 16, Portland,Oregon, its officers,agents, andrepresentatives,shall1.Cease and desist from(a)Restraining and coercing employee-memberswho have altered or converted their membershipstatus to that of financial core members in the exer-cise of their rights guaranteedthem inSection 7 ofthe Act by fining such employees because of theirconduct in working for their employer during thestrike that began on 21 April 1981.(b)Maintaining or giving effect to article 16, sec-tion 13, of the Sheet Metal Workers'InternationalAssociation's constitution.(c) In any like or relatedmanner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Rescind the fines imposed on Fred PiatkinJr., James Fortman, Marvin Repp, Bernard Herr-ley,DouglasUnrein,PaulPortlock,GregoryWiedman,MichaelClarizio,DennisPendleton,Charles Benson Jr., Eugene Guyton, Donald Hol-comb, and Leland Sundstrom because of theiraction in working for their respective employersduring the strike that began in April 1981.(b)Refund to the above-namedemployees anymoneys they may have paidas a resultof the un-lawful fines,with interest, as specified in theamended remedy section of this decision.(c)Remove from its records any and all refer-ences to the fines imposed on the above-named em-ployees, and notify each of the employees, in writ-ing, that such action has been taken.(d) Remove from its bylaws and othergoverningdocuments any and all references to article 16, sec-tion 13, of its International's constitution.(e)Post at its business office andmeeting hallscopies of the attached notice marked "Appendix."8Copies of the notice, on forms provided by the Re-gionalDirector for Region 19, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places includingallplaceswhere notices to members are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(f)Sign and return to the Regional Director suf-ficient copies of the notice for posting by JacobsHeating and Air Conditioning, Imperial Mechani-cal, and, Robben Oil Company, if they arewilling,at all places where notices to employeesare cus-tomarily posted.(g)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.s If thisOrder is enforcedby a judgmentof a UnitedStates court ofappeals, the words in the notice reading"Posted by Orderof the Nation-alLabor Relations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of AppealsEnforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe NationalLaborRelations Board has foundthat we violated the NationalLaborRelations Actand has ordered us to post and abide by this notice.Section 7of the Actgives employees theserights.To organizeTo form,join,or assist any union 268DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT restrain or coerce employees whohave resigned from full membership in Sheet MetalWorkers'InternationalAssociation, Local No. 16,and who, in the exercise of the rights guaranteedthem in Section 7 of the Act, worked for their re-spective employers during the strike which com-menced in April 1981 against certain Portland areacontractors in the sheet metal industry.WE WILL NOT maintain or give effect to article16, section 13, of the Sheet Meal Workers' Interna-tional Association's constitution.WE WILL NOT in any like or related manner re-strain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL recind the fines that we imposed onFred Piatkin Jr., James Portman, Marvin Repp,Bernard Herrley, Douglas Unrein, Paul Portlock,Gregory Wiedman, Michael Clarizio, Dennis Pen-dleton,CharlesBenson Jr.,EugeneGuyton,Donald Holcomb, and Leland Sundstrom becausethey worked for their respective employers follow-ing their resignation from full membership in SheetMetalWorkers'InternationalAssociation,LocalNo. 16 during the strike that began in April 1981,and WE WILL refund to them any money they mayhave paid as a result of such fines, with interest.WE WILL remove from our records any refer-ences to our action in fining the above-named em-ployees, and WE WILL notify them in writing thatwe have done so.WE WILL remove from our bylaws and othergoverning documents any and all references to arti-cle 16, section 13, of the International's constitu-tion.SHEET METALWORKERS'INTERNA-TIONAL ASSOCIATION, LOCAL No. 16national Association, Local No. 16 (Respondent) violatedSection 8(b)(1)(A) and (B) of the National Labor Rela-tions Act. The complaint issues on behalf of the GeneralCounsel of the National Labor Relations Board (Board)by the Director for Region 19 of the Board on Decem-ber 22, 1982. It is based on unfair labor practice chargestimely filed on behalf of JacobsHeating andAir Condi-tioning (Jacobs), ImperialMechanical (Imperial) andRobben Oil Company (Robben). The Respondent filed atimely answer to the complaint that denies the commis-sion of the alleged unfair labor practices.On the basis of the record made at the hearing, i myobservation of the demeanor of the witnesses who testi-fied before me, and my careful consideration of the argu-ment and briefs filed by all of the parties, I make the fol-lowingFINDINGS OF FACT1.THE BOARD'S JURISDICTIONThis dispute grows out of an economic RespondentagainstJacobs, Imperial,Robben, and other Portlandarea sheetmetalcontractors in support of Repondent'sdemands for changes and modifications in the terms of acollective-bargaining agreement. Jacobs, Imperial, andRobben are Oregon corporations that are engaged in thebuilding and construction industry as heating and air-conditioning contractors in the Portland area. In the yearpreceding the issuance of the complaint, Jacobs, Imperi-al,andRobben each performed a gross volume of busi-ness in excess of $500,000 and each purchased goods andservices valued in excess of $50,000, which were trans-ported to their respective Portland locations directlyfrom suppliers located outside the State of Oregon. Onthe basis of the foregoing I find that Jacobs, Imperial,and Robben are each employers within the meaning ofSection 2(2), engaged in commerce, or a business affect-ing commerce, within the meaning of Section 2(6) and(7) of the Act. I further find that it would effectuate thepurposes of the Act for the Board to assert jurisdictionover the instant labor dispute.II.THE LABOR ORGANIZATIONIt is admitted that the Respondent has been a labor or-ganization at all materialtimeswithin the meaning ofSection 2(5) of the Act, and I so find.III.THE ALLEGED UNFAIR LABOR PRACTICESDale B. Cubbison, Esq.,for the General Counsel.Donald S. Richardson,Esq.(Richardson,Murphy &Tedesco),of Portland, Oregon, for the Respondent.Thomas M. Triplett, Esq.,of Portland, Oregon, for theCharging Party.DECISIONSTATEMENT OF THE CASEWILLIAM L.SCHMIDT,AdministrativeLaw Judge.This consolidated matter was heard by me on May 17,1983, in Portland, Oregon, The consolidatedcomplaint(complaint)alleges thatthe SheetMetalWorkers' Inter-A. Background and Chronology of Relevant EventsPrior to April 21,2 Jacobs' service department manag-er,BrentJacobs, and "job superintendent",GregoryJacobs, and Jacobs' employees Fred Piatkin Jr.,JamesFortman, and Marvin Repp;Imperial'semployees Ber-nard Herrley, Douglas Unrein, Paul Portlock, GregoryiPursuantto administrative notice to all parties of August 24, 1983,the record is corrected with respect to C P Exh 1 A copy of said ad-mmistrative notice and its attachments are included in the record as anaddendumto the corrected C P Exh 12The relevant events all occurred dung the 1981 calendar yearWhen not specified,the calendar year is 1981 SHEET METAL WORKERSLOCAL16 (JACOBS HEATING)269Wiedeman,MichaelClarizio,Dennis Pendleton, andCharles Benson Jr.; and Robben's employees, EugeneGuyton, Donald Holcomb, and Leland Sundstrom, werefullmembers of the Respondent in good standing. At allrelevant times, the Respondent maintained a constitution-al provision limiting the right of its members to resign.Specifically, article 16, section 13 of the Respondent'sconstitution and ritual provides:Any member in good standing may sever his con-nections with the Local Union by written resigna-tion provided he has paid all dues and financial obli-gations, he does not continue to work at any branchof the trade, and his resignation is accepted by thelocal union. No resignation shall be accepted if of-fered in anticipation of charges being preferredagainsthim, during the pendency of any suchcharges or during a strike or lockout.On April 21, the Respondent commenced a lawfulstrike against certain heating and air-conditioning con-tractors including Jacobs, Imperial, and Robben. Amongother things, it appears that the Respondent establishedpicket lines at certain jobsites of Jacobs, Imperial, andRobben that had the effect of inducing employees ofthose three employers to refuse to perform their normalduties.Over the course of the first 3 days of the Respondent'sstrike,theaforenamedmembers of the Respondentsought to alter their membership status from "full" mem-bers to "financial core" members. This effort took twosimilar but slightly distinguishable forms. Thus, Imperialemployees Herrley, Unrein, Portlock, Wiedeman, Clari-zio, Pendleton, and Benson each sent identical letters tothe Respondent stating, in pertinent part, "I hereby doresign from the Union except to the extent that periodicdues and/or initiation fees may be required. Henceforthyou should considerme asa `financial core' member asthat term is defined in the case ofNLRB v. Hershey, andyou recognize that I will no longer be bound by theterms and conditions of the Constitution, By-Laws,and/or Ritual." Each of these letters were dated and re-ceived by the Respondent on April 21.The remaining members involved here delivered iden-tical letters to the Respondent that stated in pertinentpart, "I hereby do transfer from regular membership to`financial core membership' as that term is defined underapplicable law; I will remit periodic dues and/or initi-ation fees as may be required, and you should recognizethat I will no longer be bound by the terms or conditionsof the constitution, By-Laws and/or Ritual." Each of theletters in the latter style except those of Guyton, Hol-comb, and Sundstrom were dated and received by theRespondent on April 21. Guyton's letter is undated but itwas received by the Respondent on April 21. Sund-strom's letter is dated April 22 and it was received bythe Respondent on that date. Holcomb's letter is datedApril 23 and it was received by the Respondent on thatdate.It isundisputed that each of the members involvedhere crossed the Respondent's picket line and com-menced working at their usual trade for their respectiveemployers the day following the Respondent's receipt ofthe letters referred to above.By substantively identical letters dated May 4, the Re-spondent advised each of the members involved herethat his membership would not be altered to that of a fi-nancial core membership. Those letters stated:member, you must first resign from membership andthan apply as a financial core member. Your mem-bership may not be transferred.BusinessRepresentative Milton R. Hill explained that, asthere was no constitutional provision for "transferring"membership in the Respondent from that of a "full"member to that of a "financial core" member, it was theRespondent's unwritten policy, in effect, to require thatthe member resign from his/her membership altogetherand then reapply as a "financial core" member. This pro-cedure,Hill acknowledged, required the payment of anew initiation fee which, at that time, was approximately$1500. Hill admitted that to his knowledge the member-ship had never previously been informed that the forego-ing procedure was necessary in order to become a finan-cial core member.3 None of the members here elected tofollow the procedure explained by Hill for becoming afinancial core member.By separate letters dated May 4, each of the afore-named members were advised that he was being chargedby Hill with violating article 17, sections1(e), (g), and(m) of the Respondent's constitution and ritual becausethe addressee was "presently employed bya firm againstwhich this local unionis onstrike and are working for awage package different than that which prevails in theagreement presently in effect." Article 17, section 1 re-lates generally to misconduct by officers, members, andrepresentatives and specifies certain penalties for suchmisconduct. The specific sections to in Hill's letters ofMay 4 provide:SEC. 1(e). Violating the established union collec-tive-bargaining agreements and rules and regulationsof any local union relating to rates of pay, rules andworking conditions.SEC. 1(g). Accepting employment in any shop oron any job where a strike or lockout, as recognizedunder this constitution, exists.SEC. 1(m). Engaging in any conduct which isdetrimental to the best interests of this Associationor any subordinate unit thereof or which will bringsaid unions into disrepute.3Respondent sought to impeach Hill's assertions concerning thispolicy by the introduction of dues receipts from an individual dated 4/22and 5/28, which contain the handwritten notations "Financial CoreMembership Applied For" and "Financial Core Member," respectively.Hill claimed that those two receipts were issued in error and that the in-dividual declined to return them when the Respondent requested that hedo so. Accordingly, I find that this evidence supports Hill's assertion thatthe Respondentmaintainedthe policy that he describedat least at thetimes relevant here. 270DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDEach of the members was also notified that the chargeagainst him would be considered by the Respondent'strial committee on the evening of June 1.The Respondent's trial committee met concerning thecharges as planned on June 1. That committee's officialminutes of that date recite that none of the chargedmembers, or any designated representative, appeared butthat'the trial proceeded as timely notice of the proceed-ing has been served. After the committee considered the"specifics" as presented by the "charging party," thecharged employees were found "guilty as charged." Thetrialcommittee recommended that a fine of $300 foreach violation (totaling $900) be levied against eachchargedmember. In addition, the committee recom-mended that each individual be expelled from member-ship effective September 1. The nature or substance ofthe evidence presented to the trial committee was notdisclosed.By letter dated September 4, each of the charged em-ployees was notified in writing that he had been foundguilty as charged by Hill and that the Respondent's trialcommittee had recommended a $300 fine for each viola-tion, plus expulsion from membership effective Septem-ber 1. Those letters also recited that the Respondent'smembership had voted to accept the trial committee'srecommendation at its regular meeting on September 2,and that the right to appeal from the action taken wasspecified in article 19 of the Respondent's constitutionand ritual. There is no evidence that since that date, themembers involved have not been carried on the Re-spondent's membership rolls or that any attempt has beenmade to collect the fines.B. The Supervisory status of the JacobsesThe complaint,as amendedat the hearing, alleges thatBrent and Gregory Jacobs (who are brothers) were su-pervisors at the time the Respondent levied the fineagainst themand, therefore, the Respondent's conductviolated Section 8(b)(1)(B) of the Act. The Respondent'sanswer denies that the Jacobs brothers are supervisors.Jacobs is a small closely held corporation-most, if notall the stock is owned by the Jacobs brothers' father,Basil. Brenthas worked for the corporation full time forabout 7 years and Gregory about 8-1/2 years.Brent de-scribed himself as the service department manager; Greg-ory testified that although he had no particular title hewas an"outside installation supervisor." At the time thestrike commenced, both men were being paid the con-tractualwage rate for journeymen sheet metal workers.BrentJacobs testified that he was responsible for dis-patching the appropriate service employees to respond toservice calls that are received by the office secretary.Brent Jacobs asserted that he "participate[d]" in thehiring process to the extent of interviewingpotential em-ployees and then discussing them with his father. "Mostof the time," Brent testified, his father followed his rec-ommendations.However, when pressed more closelyBrent disclosed that, in fact,at the timeof the hearingJacobs employed two other service employees and oneof those employees had worked for Jacobs longer thanhe had. The other service employees had worked only 6months at the time of the hearing. No effort was made todemonstrate that other individuals had been employed asservice employees in the interval between Brent Jacobs'employment as service manager and the time the finewas levied against him. In my judgment, Brent Jacobs'misleading testimony with respect to this fundamentalelement concerning his hiring authority was intentionallydeceptive. As a consequence, I decline to rely on BrentJacobs' testimony concerning his supervisory status. Astherewas no independent corroboration for the vagueand conclusionary assentions Brent Jacobs made con-cerning the nature and extent of his supervisory author-ity,4 I find that the General Counsel has failed in hisburden of proving that Brent Jacobs is a supervisorwithin the meaning of the Act. Additionally, the circum-stances generally and James Fitzgerald's credible testi-mony that Brent Jacob's spent "most" of his time work-ing with the tools of the trade indicate that Brent Jacobs'claim that he spent 75 percent of his time as supervisoryduties is highly exaggerated.As to Gregory Jacobs, the evidence shows that at thetime of the strike, he hadbeen a memberof the Unionfor 5 years. At all relevant times, Gregory Jacobs re-ceived the hourly wage rate and fringe benefits the Com-pany paid to all journeymen sheet metal workers. How-ever, both of the Jacobs brothers received a yearly bonusthatwas normally substantially larger than the bonusespaid to the Company's other journeymen sheet metalworkers, including those who also worked as foreman orleadman. On some jobs Gregory was in charge of a crewof journeymen that could range up to six employees. Onother occasions, he worked by himself. On yet other oc-casions, Jacobs worked as a crewmember under otherforemen or leadmen. Most of the time, Gregory Jacobsworked with the tools of the trade. The evidence doesnot establish whether, at the time of the 1981 stirke, Gre-groy Jacobs was working on a project where he servedas the foreman or leadman, was working under anotherforeman or leadman, or was working alone. The evi-dence also fails to disclose whether, at the time GregoryJacobs was charged with violating the Union's internalrules and fined therefor, he otherwise held a position re-quiring that he adjust grievances or bargain on behalf ofJacobs.5The General Counsel has the burden of showing anexus or causal relationship between the Respondent'sdisciplinary action and duties as a collective bargainer orgrievance adjuster for Jacobs. The Supreme Court rec-ognized and emphasized this element of proof inFlorida4For example,Brent Jacobs also claimed that he had the authority to"grant time off," that his duties required that he make"all sorts of inde-pendent decisions,"that he made all of the "work assignments," that he"handle[d] grievances,"that his supervisory duties consumed 75 percentof his time;that he frequently inspected the work of other employees,that he reprimanded employees,and that he handles customer complaintsIn no instance was supporting testimony sought or given that would war-rant the conclusion that in exercising such authority he madejudgmentsthat were other than routine or clerical in nature6 In reference to those periods when Gregory Jacobs served as an"outside installation supervisor," he testified that he "handled griev-ances."Apart form this vague and undeveloped testimony,there is noevidence whatsoever that Gregory Jacobs acted at any time as the repre-sentative of any employer"for the purpose of collective bargaining oradjustment of grievances"within the meaning of Sec 8(b)(1)(B) SHEET METAL WORKERS LOCAL 16 (JACOBS HEATING)271Power & Light Co. v. Electrical Workers 1BEW Local 641,417 U.S. 790, 804-805 (1974):Nowhere in the legislative history is there to befound any implicaiton that Congress sought toextend protection to the employer from union re-straint or coercion when engaged in any activityother than the selection of its representatives for thepurpose of collective bargaining and grievance ad-justment. The conclusions is thus inescapable that aunion's discipline of one of its members who is a su-pervisory employee can constitute a violation of §8(b)(1)(B) only when that discipline may adverselyaffect the supervisor's conduct in performing theduties of, and acting in his capacity as, grievanceadjuster or collective bargainer on behalf of the em-ployer.We may assume without deciding that theBoard'sOaklandMailersdecision fellwithin theouter limits of this test, but its decisions in thepresent cases clearly do not. For it is certain thatthese supervisors were not engaged in collective-bargaining or grievance adjustment, or in any ac-tivities related thereto,when they crossed unionpicket lines during an economic strike to engage inrank-and-file struck work.See alsoABC v. Writers Guild,437 U.S. 411 (1978). Theevidence here is woefully inadequate to establish thateither of the Jacobs brothers functioned as supervisors oras collective bargainers or grievance adjusters for Jacobseither shortly before or after the commencement of the1981 strike, what work they performed after crossing theUnion's picket line, or whether the Respondent's 1981disciplinary actionwas directed toward their perform-ance of protected duties as opposed to rank-and-filework.Accordingly, it will be recommended that the8(b)(1)(B) allegations in the complaint be dismissed. Fur-thermore, as Brent and Gregory Jacobs are admittedsons of a majority stockholder of a closely held corpora-tion, I find they are not employees within the meaning ofthe Act and, therefore, the disciplinary action imposedon them is not prohibited by Section 8(b)(1)(A) of theAct.Campbell-Harris Electric,263 NLRB 1143 (1982).C. The Contentions Concerning the 8(b)(1)(A)AllegationsRelying onMachinists Local 1327 (Dalmo Victor),263NLRB 984 (1982), the General Counsel argues that, astheRespondent's constitutional restriction on member-ship resignations completely prohibits resignations duringstrike periods, the restriction is reasonable and ineffec-tive. In this circumstance, the General Counsel asserts,the employee-members involved here were free to resignat will and that their action in returning to work duringthe course of the Respondent's strike was an exercise ofthe right guaranteed by Section 7 of the Act to refrainfrom engaging in union or concerted activities. Accord-ingly, the General Counsel believes that the Respond-ent's action in disciplining the employee-members wasunlawful restraint and coercion within the meaning ofSection 8(b)(1)(A) of the Act.CitingNLRB v. Hershey Foods Corp.,513 F.2d 1083(9th Cir. 1975), the Charging Parties argue, in essence,that even where there isan 8(a)(3) sanctioned agreementrequiring "membership" in a labor organization as a con-dition of employment (as was the case here), the lawdoes not require the employee to become a "full"member of the contracting labor organization and, there-by, subject himself or herself to the discipline of its con-stitution and bylaws. Rather, it is argued, the maximumcompulsory membership obligation under Section 8(a)(3)of the Act is limited to the financial core aspects ofmembership in a labor organization, namely, only the ob-ligation to pay the initiation fees and dues uniformly re-quired of all members. To avoid doing violence to theconcept of "financial core" membership, the ChargingParty asserts that an employee must be entitled tomodify his/her form of membership from that of a "full"member to that of a "financial core" members at anytime without fear of penalty for exercising that right.With respect to applicability ofDalmo Victorin thiscase,the Charging Parties' arguments are elusive. First,they argue that the Respondent's restriction on resigna-tions is inconsistent with the holding inDalmo Victor,next, they argue that it is not necessary to reacha DalmoVictorissue because the employee need not "resign" inorder to convert their full membership into a financialcoremembership; and finally, they contend that it is"particularly appropriate" to applyDalmo Victorprinci-ples here because the Union took its strike vote beforenegotiations began and, hence, (1) the employees wereunable to make an informed choice about striking, (2) theUnion's constitution prohibits resignations altogetherunlessthe employeeintendsto cease working in thetrade, and (3) like theDalmo Victorsituation, the Union'sconstitution flatly prohibited resignation during strike pe-riods.Respondent contends that the conclusion of theBoard's majority inDalmo Victorconcerning the reason-ableness of a constitutional provision prohibiting employ-ees from resigning their membership in a labor organiza-tion during the course of a strike at their place of em-ployment is contrary to applicable law. In support of thisargument, Respondent notes that language found in theSupreme Court's opinion inNLRB Y. Allis-Chalmers Co.,388 U.S. 175 (1967) observed that "the judicial view cur-rent at the time 8(b)(1)(A) was passed was that provi-sionsdefining punishable conduct . . . constituted part ofthe contract between member and union and that '[t]hecourts' role is to but enforce the contract." Respondentassertsthat this viewpoint accords with the notion foundin the common law that voluntary associations, such aslabor and trade organizations, have the right to adoptrules, including rules restricting the right of members toresign,which are for the common good of all the mem-bers. In the Respondent's view, rules restrictingresigna-tions during a strike are particularly defensible becauseeach of the members ought to be able to rely on thepleged solidarity of the other members during such acriticalperiod.The Respondent also asserts that thecommon law rule respecting the right of a voluntary as-sociation to establish its own membership rules was not 272DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDaltered by the Taft-Hartley amendments. On the con-trary, it is the Respondent's view that Section 8(b)(1)(A)of the Act perserves the common law right of labor or-ganizations"to prescribe its own rules with respect tothe acquisition or retention of membership . . ." CitingPrice v.NLRB,373 F.2d 443, 446 (9th Cir. 1967), Re-spondent argues that its rule on strike resignations is notunlawfulThe Respondent characterizes the action by the 13 em-ployees involved here as an attempted effort to "retainthe benefits but not the burdens" of union membership.The Respondent asserts that their action was ineffectivebecause there is no prescribed procedure for transferringto the status of financial core member or for continuingto affiliatewith the Respondent as a financial coremember after resigning as a full member without payinga new initiation fee. Finally, the Respondent claims thateven if the employee-members could lawfully converttheir status to that of a financial core member, such achange would not be sufficient to remove them from theRespondent's jurisdiction for disciplinary purposes.D. Further Findings and ConclusionsAlthough arguments proffered by the Charging Partyand the Respondent are varied, interesting,and, in cer-tain instances appealing, it is concluded that the outcomeof this case is ultimately governed by the principle foundinDalmo Victor.As noted above, that case held that arestriction on a union member's right to resign through-out the period of a strike is an unreasonable restraint onthe right guaranteed employees in Section7 of the Actto refuse to engage in collective activity and to continueworking during the course of a strike. Accord:GrayMotors,265 NLRB 1049 (1982).In reaching this conclusion,Ido not deem it signifi-cant that the 13 employees here did not simply resigntheir full membership in the Respondent as was the caseinDalmo VictorandGray Motors.By attempting to altertheir status from that of full members to that of financialcoremembers the employees here were attempting toachieve the same essential result as if they had simply re-signed,namely,to fundamentally alter their relationshipwith the Respondent so that they would no longer besubject to the Respondent's power to discipline them foracting contrary to the Respondent's internal rules. TheRespondent's assertion that even financial core membersare subject to union disciplinary action is simply incor-rect.SeeNLRB v. Hershey Foods Corp.,supra,and thecases cited therein at fn. 1. Moreover,in balancing theimportant rights involved in cases of this nature,itwouldbe inappropriate to place any significance on the factthat the Respondent'sconstitution does not provide aprocedure for transferring memberhsip status downwardto that of a financial core member, or continuing to affili-ate with the bargaining representative as a financial coremember after resigning full membership. It is to be ex-pected that in the overwhelming number of cases that nosuch procedure will exist as it is fair to assume that thefinancial core membership is not a favored status withinlabor organizations. Typically, the financial core memberisregarded as anathema,barely a cut above the "freeloader"who declines to pay anything for the servicesperformed by the bargaining representative.And, in thisarea, the lackof a restraint in the organic rules of a labororganization has historically been interpreted as favoringthe employee's freedom to alter or changehis/her mem-bership status at will.Machinists (Boeing Co.) v.NLRB,412 U.S. 84 (1973);NLRB v. Textile Workers Local 1029,Granite State Joint Board,409 U.S. 213 (1972). For theforegoing reasons, I find that the action taken by the em-ployees here is indistinguishable from that taken by thedisciplined employees inDalmo VictorandGray Motors.Having concluded that the action taken by the 13 em-ployees here was essentially equivalent to the actiontaken by the disciplinedDalmo VictorandGray Motorsemployees,it is my further conclusion that the Respond-ent's constitutional restraint on member resignations thatitattempted to enforce by fining and expelling the em-ployees involved here is unreasonably broad.In compari-sion to the provision found inDalmo VictorandGrayMotors,the restraint on resignations here is, as theCharging Parties point out, significantly broader inscope. If the employees here wereheld to terminatingtheir fullmembership by the Respondent'sbook, theywould have to forego working altogether at the SheetMetal trade,regardless of whether they opted to resignbefore,during,or after a strike.When this restraint iscoupled with the restraint against resigning during strikeperiods,which the Board had already been found to beoverly broad,the conclusion is inescapable that the Re-spondent's attempt to enforce such a provision as it hasdone here violated Section 8(b)(1)(A) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe activities of Respondent set forth above,occur-ring in connection with the Employer operations, have aclose,intimate,and substantial relationship to trade, traf-fic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.THE REMEDYHaving concluded that Respondent has engaged incertain unfair labor practices, it is recommended that theRespondent be ordered to cease and desist therefrom andto take certain affirmative action designed to effectuatethe purposeof the Act.In this regard,it is recommendedthat the Respondent be required to rescind the unlawfulfines and formal expulsion action,to expunge all refer-ences to such action from its records,and to notify theaffected individual of the action it has taken in thisregard. It is further recommended that Respondent berequired to refund any money paid to it as a result ofsuch fines,with interest. SeeFlorida Steel Corp.,231NLRB 651 (1977). And see generallyIsisPlumbing Co.,138 NLRB 716 (1962). Finally,it is recommended thatRespondent be ordered to post the notice attached as theAppendix to this Decision and Order for 60 consecutivedays. SHEET METAL WORKERSLOCAL 16 (JACOBS HEATING)273CONCLUSIONS OF LAW1.The Employers are engaged in commerce within themeaning of Section 2(6) and(7) of the Act.2.Respondent is a labor organization within the mean-ing of Section 2(5) of the Act.3.By imposing fines and formally expelling Fred Piat-kin Jr., James Fortman, Marvin Repp, Bernard Herrley,Douglas Unrein, Paul Portlock, Gregory Wiedeman, Mi-chaelClarizio,Dennis Pendleton, Charles Benson Jr.,Eugene Guyton, Donald Holcomb, and Leland Sund-strom, who had effectively converted their status in theRepondent to financial core members, for their conductin crossing a sanctioned picket line and working duringthe 1981 strike against certain Portland area sheet metalcontractors, Respondent restrained and coerced employ-ees in the exercise of the rights guaranteed them in Sec-tion 7 of the Act, and thereby engaged in and are engag-ing in, unfair labor practices within the meaning of Sec-tion 8(b)(1)(A) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed6ORDERThe Respondent, Sheet Metal Workers' InternationalAssociation, Local No. 16, Portland, Oregon, its officers,agents, and representatives, shall1.Cease and desist from(a)Restraining and coercing employee-members whohave altered or converted their membership status to thatof financial core members in the exercise of the rightsguaranteed them in Section 7 of the Act by imposingfines and formallyexpellingsuch employees because oftheir conduct in working for their employer during thestrike that began on April 21, 1981.(b) In any like or related manner restraining or coerc-ing employees in the exercise of the rights guaranteedthem by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Rescind the fines and formal explusionaction im-posed against Fred Piatkin Jr., James Fortman,MarvinRepp, Bernard Herrley, Douglas Unrein, Paul Portlock,Gregory Wiedeman, Michael Clarizio, Dennis Pendleton,CharlesBensonJr.,Eugene Guyton, Donald Holcomb,and Leland Sundstrom, because of their action in work-ing for their respective employers during the strike thatbegan in April 1981.(b)Refund to the employees named aboveany moniesthey may have paid as a result of such fines,plus inter-est, as specified in the remedy section.(c) Expunge all referencein itsrecords to the fines andformal expulsion action against the employees namedabove, and notify each employee named above, in writ-ing, of the action taken in this regard and that any evi-dence of the unlawful action taken against themwill notbe used in any future dealings with them.(d) Post at its business office andmeeting halls copiesof the attached notice marked "Appendix."7 Copies ofthe notice, on forms provided by theRegionalDirectorforRegion 19, after being signed by the Respondent'sauthorized representative, shall be posted by the Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuousplaces including allplaces where notices to members are customarily posted.Reasonable steps shall be taken by the Respondent toensure that the notices are not altered, defaced, or cov-ered by any other material.(e)Mail to the Regional Director for Region19 signedcopies of the notice for posting by JacobsHeating andAir Conditioning, Imperial Mechanical, and Robben OilCompany, if the Companiesare willing, in places wherenotices to employees are customarily posted. Copies ofsaid notice, on forms provided by the Regional Director,after being signed by Respondent's authorizedrepresena-tive, shall be returned to the Regional Director.(1)Notify the Regional Director in writing within 20days form the date of this Order what stepsRespondenthas taken to comply.IT ISFURTHER ORDERED that thecomplaint allegationspertaining to violations of Section 8(b)(1)(B) of the Actare dismissed.6 If noexceptions are filed asprovided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as providedin Sec.102.48 of the Rules, be adopted by theBoard andallobjections to them shall be deemed waived for all pur-posesr If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "